Mark F. Carpanini County Attorney Polk County
QUESTION: Is the designee of the chairman of the board of county commissioners authorized to act as chairman of a county correctional committee created pursuant to s. 951.26(1), F.S.?
SUMMARY: The person designated by the chair of the board of county commissioners to the county correctional planning committee is authorized to serve as the chair of the committee.
Pursuant to s. 951.26(1), F.S.:
     Each county shall have a county correctional planning committee consisting of the state attorney or his designated assistant state attorney, the public defender, the chief circuit judge or another circuit judge as his designee, the chief county judge or his designee, the chief correctional officer, and the chairman of the board of county commissioners or his designee. . . . The chairman of the board of county commissioners shall serve as the chairman of the committee.
Clearly, the chair of the county commission may designate a stand-in for service on the county correctional planning committee. Your question is whether this stand-in may serve as the chair of the committee in the place of the chair of the county commission.
Florida case law indicates that the term "designate" means "[t]o mark out and make known; to point out; to name; to indicate; to signify a choice or selection."1 More commonly,2
the term is understood to mean "[t]o name especially to a post or function; to decide upon: nominate, delegate, appoint; especially: to assign officially by executive or military authority"3 and "[t]o select for a particular duty, office, or purpose: appoint."4 A "designee" is commonly understood to be "one who is designated or delegated."5
Thus, the designee of the chair of the county commission is selected by the chair and delegated the authority to act on his or her behalf. One of the duties imposed by the statute on the chair is to act as the chair of the county correctional planning committee and I conclude that by designating another to stand in his or her place this responsibility is thereby delegated.
Therefor, it is my opinion that, if the county commission chair selects a designee to stand in his or her stead on the county correctional planning committee pursuant to s. 951.26(1), F.S., that designee also assumes the chair of the county correctional planning committee.
1 Red Top Sedan Service, Inc. v. S.  J. Transportation, Inc., 150 So.2d 450, 456 (3 D.C.A. Fla., 1963).
2 Words of common usage, when used in a statute, are to be construed in their plain and ordinary signification, unless they are used in a technical sense. See, e.g., State v. Egan, 287 So.2d 1, 4 (Fla. 1973); Gasson v. Gay, 49 So.2d 525, 526
(Fla. 1950).
3 Webster's Third New International Dictionary 612 (unabridged ed. 1981).
4 The American Heritage Dictionary of the English Language 356 (new college edition 1979).
5 Webster's Third New International Dictionary 612 (unabridged ed. 1981).